United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 15, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-21217
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                  DIANA LETICIA JIMENEZ-SALAZAR,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-570-3
                      --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Diana Leticia Jimenez-Salazar has

moved for leave to withdraw from this appeal and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).      Jimenez

has filed a motion requesting the appointment of new counsel and an

extension of time to investigate the merits of her appeal.     Jimenez

does not raise issues for this courts review.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21217
                                 -2-

     Our independent review of the record and counsel’s brief

discloses no nonfrivolous issue. Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.   Jimenez’s motion for appointment of new counsel   and for

an extension of time is DENIED.